—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award of a Beth Din, dated November 20, 1991, Paul Sass appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Kassoff, J.), dated April 20, 1993, which, inter alia, granted the petition, confirmed the award, and denied his motion for summary judgment dismissing the petition.
Ordered that the order and judgment is affirmed, with costs.
The record supports the Supreme Court’s finding that the appellant, Paul Sass, participated in the arbitration proceeding before the Beth Din. Under these circumstances, the Supreme Court properly confirmed the award of the Beth Din (CPLR 7511 [b] [1]; see, MVAIC v Nationwide Mut. Ins. Co., 150 AD2d 215). Sullivan, J. P., Balletta, Lawrence and Florio, JJ., concur.